Citation Nr: 0123812	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-21 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death. 

In August 2000, the Board remanded this case for further 
development, to include a VA medical opinion.  That 
development has been completed and the case is ready for 
final appellate review. 


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was aortic 
stenosis due to coronary artery disease which was the result 
of diabetes mellitus.

2.  At the time of the veteran's death, service connection 
had been established for an essential tremor secondary to 
lethargical encephalitis with anxiety, which was evaluated as 
100 percent disabling.  

3.  A preponderance of the medical evidence of record 
indicates that coronary artery disease and diabetes mellitus 
were not shown to be present or coincident with service, were 
not the result of injury suffered or disease contracted 
during service, and were not etiologically related to the 
service-connected disability.




CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death. 38 U.S.C.A. 
§§  1310, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.312 (2000); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001, to be 
codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  In essence, she 
contends that the veteran's service-connected essential 
tremor secondary to lethargical encephalitis with anxiety was 
a factor in his demise. 

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the appellant's claim and render a decision.

Facts

Service medical records include a December 1944 Medical Board 
evaluation of three physicians reflecting that the veteran 
was found to have psychoneurosis, anxiety hysteria which was 
incurred in the line of duty and did not exist prior to 
service.  The veteran was found not too have been 
temperamentally suited for service life and was discharged. 

Numerous VA examination, outpatient and hospitalization 
reports, dating from January 1946 to January 1993, reflect 
diagnoses of psychoneurosis, hysterical state, conversion 
reaction, chronic encephalitis of an unknown cause, non-
insulin dependent diabetes mellitus, hypertension, 
arteriosclerotic heart disease with recent balloon 
angioplasty, essential tremor with severe anxiety, and 
generalized anxiety disorder.

An August 1994 report, submitted by a VA physician, reflects 
that she had supervised the veteran's general medicine 
visits, or treated him herself, from 1981 to 1992.  The 
physician also noted that the veteran, who she described as 
"very excitable," had received treatment at the Mental 
Hygiene Clinic.  The physician recounted that the veteran's 
labile diabetic control and his inability to control his diet 
certainly could have played a role in his death.  The 
physician was unable to provide an unequivocal opinion and 
had no data to back up her opinion.  Finally, the physician 
indicated that the records demonstrated a worsening of the 
veteran's nerves and tremors with age.  It was her opinion 
that it was widely accepted by cardiologists that stress 
played a role in the advance of coronary artery disease or at 
least in heart attacks and rhythm disturbances.  

In April 2001, pursuant to the Board's August 2000 remand, a 
review of the claims folder was undertaken and the requested 
medical opinion was provided by a VA physician.  The 
physician indicated that the veteran's file was reviewed.  
The examiner related that the veteran's anxiety and his 
essential tremor had certainly effected the quality of his 
life and that there was no scientific evidence to support an 
association between the disorders and the fatal aortic 
stenosis.  The examiner also indicated that there was no 
scientific evidence to support an association between the 
veteran's anxiety and his coronary artery disease.  The 
examiner recounted that the veteran had other major risk 
factors for the development of coronary artery disease, such 
as long standing hypertension and diabetes mellitus.  The 
examiner concluded that aortic stenosis was a relatively 
common valve abnormality for individuals over the age of 65, 
especially men and those with a history of long standing 
hypertension.  He noted that stress was not known to be a 
predisposing risk factor for the development of aortic 
stenosis.  The examiner concluded that the veteran's 
cardiovascular condition consisting of aortic stenosis and 
coronary artery disease was the result of long standing 
hypertension and diabetes mellitus rather than any other 
cause. 

Pertinent Law and Regulations

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation. 38 
U.S.C.A. § 1310.  In order to establish service connection 
for the cause of the veteran's death, the evidence must show 
that a service-connected disability was either the principal 
or a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.

Analysis

Initial matters - duty to assist/standard of proof

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the duty to assist the appellant in the 
development of her claim under the VCAA has been met.  By 
virtue of the April 1994 Statement of the Case (SOC) and the 
May 2001 Supplemental Statement of the Case issued during the 
pendency of the appeal, the appellant and her representative 
have been given notice of the type of information, medical 
evidence, or lay evidence necessary to substantiate her claim 
and they have been accorded the opportunity to submit such 
evidence.

Furthermore, this case was remanded by the Board in August 
2000 in order to obtain additional evidence including a 
medical opinion addressing the material questions presented 
by this claim.  A VA medical opinion addressing such 
questions as furnished in April 2001 and has been summarized 
above.

A review of the record also reflects that additional medical 
records, dating from 1987-1993, submitted from the New 
Orleans VA Medical Center, have been associated with the 
claims file in support of the appellant's claim.  At this 
juncture, neither the appellant or her representative have 
identified any additional evidence pertinent to the claim 
which has not already been obtained for the record.

The Board notes that the VCAA eliminated the concept of well 
grounded claims which had previously been found in the 
statute.  See 38 U.S.C.A. § 7107(a) (West 1991).  However, 
the RO did not find the appellant's claim to be well grounded 
but rather rendered a decision on the merits of the claim.  
See the April 1994 SOC.  The Board therefore does not believe 
that readjudication of this issue by the RO is necessary, 
since the RO has already adjudicated the appellant's claim 
under the correct standard.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether [s]he has been prejudiced 
thereby].

In short, a remand under the VCAA would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the Board as well as unduly delay the disposition of this 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record. 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The appellant in essence maintains that the veteran's 
service-connected lethargical encephalitis with anxiety 
contributed substantially or materially to the veteran's 
death.

To briefly restate the salient evidence, the veteran died at 
the age of 68.  The immediate cause of death listed on the 
death certificate was aortic stenosis due to coronary artery 
disease due to diabetes mellitus.  There were no other 
significant conditions contributing to death listed on the 
certificate of death.

The record does not indicate that service connection was ever 
in effect for a heart condition, nor does the appellant 
appear to contend that the veteran's heart condition was 
related to his service.  The Board observes in passing that 
the medical evidence of record does not demonstrate that a 
heart condition existed during the veteran's service or 
during the one year presumptive period thereafter.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000). Rather, the 
appellant maintains that service-connected lethargical 
encephalitis with anxiety played a part in the veteran's 
death.

The August 1994 opinion of the VA physician suggests that 
stress plays a role in the advance of coronary artery disease 
or at least in heart attacks and rhythm disturbances.  
However, she had not provided data to back up her opinion and 
indicated that this relationship had not been conclusively 
established.  However, as will be discussed below, a 
preponderance of the probative evidence does not establish 
that lethargical encephalitis with anxiety caused or 
contributed substantially or materially to the veteran's 
death.  In this regard, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) and cases 
cited therein.

In support of her claim, the appellant has provided a number 
of her own statements, to the effect that the veteran's 
service-connected lethargical encephalitis with anxiety 
caused his death.  However, the record does not show that the 
appellant possesses the requisite experience, training or 
education to qualify as a medical expert in order for her 
statements to be considered competent medical evidence as to 
the questions presented in her appeal.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, her 
opinion is accorded no weight of probative value by the 
Board.

The Board views as significant evidence the VA medical 
opinion which was provided in 2001 specifically in response 
to the questions presented in the Board's remand.  This 
opinion, which has been summarized above, addressed the 
nature of the relationship between the veteran's service-
connected lethargical encephalitis with anxiety and the 
cause(s) of his death.  In that opinion the VA physician, 
having reviewed the claims folder, opined that it was more 
likely than not that the veteran's cardiovascular condition 
consisting of aortic stenosis and coronary artery disease was 
the result of long standing hypertension and diabetes 
mellitus rather than any other cause.  The examiner related 
that that there was no scientific evidence to support an 
association between the veteran's anxiety and his coronary 
artery disease.  The Board places great weight of probative 
value on this opinion, since it was rendered after a thorough 
review of the record and was produced in response to specific 
questions of the Board on the matter at issue.

In summary, for the reasons and bases expressed above, the 
Board concludes that the weight of the probative medical 
evidence does not establish that the veteran's service-
connected lethargical encephalitis with anxiety caused or 
contributed substantially or materially to the veteran's 
death.  Put another way, the preponderance of the evidence 
does not indicate that there may be a reasonable basis for 
holding that the veteran's service-connected seizure 
condition was of such severity as to have a material 
influence in accelerating his death.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is denied.



ORDER

Service connection for the cause of the veteran's death is 
denied. 




		
	L.M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

